Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 15, 2021

The Court of Appeals hereby passes the following order:

A21D0349. KAVITA D. RAMPERSAD v. THE PLANTATION AT BAY
    CREEK HOMEOWNERS ASSOCIATION, INC.

      Kavita D. Rampersad seeks discretionary review of the trial court’s order
denying her motion to set aside judgment and for new trial. The judgment that
Rampersad sought to set aside was the trial court’s “Final Order and Judgment”
entered in November 2018. That 2018 order determined the amount of The Plantation
at Bay Creek Homeowner Association, Inc.’s lien for unpaid dues and allowed the
association to initiate foreclosure proceedings. In Case No. A21D0059, Rampersad
sought discretionary review of the trial court’s August 2020 order, which denied her
first motion to set aside the November 2018 order. This Court granted Rampersad’s
first application on September 16, 2020, and the related direct appeal was docketed
as Case No. A21A1490 and is currently pending.
      Rampersad reiterates the same arguments in the instant application that she
asserted in Case No. A21D0059, challenging the trial court’s refusal to set aside the
November 2018 final judgment. Accordingly, this discretionary application is hereby
DISMISSED as superfluous.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/15/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.